Appeal by the *476defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered January 6, 1998, convicting him of robbery in the first degree (two counts), attempted robbery in the first degree, assault in the second degree, and criminal possession of stolen property in the fifth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not deprived of a fair trial by a joint trial with two codefendants (see, CPL 200.40 [1]). The decision to grant or deny a severance lies within the sound discretion of the Trial Judge (see, People v Mahboubian, 74 NY2d 174, 183). Where, as here, the proof against all of the defendants is supplied by the same evidence, “only the most cogent reasons warrant a severance” (People v Bornholdt, 33 NY2d 75, 87, cert denied sub nom. Victory v New York, 416 US 905). The defendant failed to proffer any cogent reasons for a severance. Therefore, a joint trial was proper. Ritter, J. P., Altman, Luciano and Smith, JJ., concur.